La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Debemos resolver si un competidor tiene derecho a in-tervenir en el procedimiento de evaluación de una solicitud de franquicia de cable televisión presentada por otra com-pañía, o si, por el contrario, este derecho sólo se activa cuando se inicia un procedimiento adjudicativo para cues-tionar la concesión o denegación de la franquicia o se pre-senta una querella. Para realizar este análisis es necesario examinar y estudiar la política pública que existe en Puerto Rico y a nivel federal sobre las telecomunicaciones del sistema de cable televisión, y analizar el Capítulo V de la Ley Núm. 170 de 12 de agosto de 1988, según enmen-dada, conocida como la Ley de Procedimiento Administra-tivo Uniforme (L.P.A.U.), que versa sobre el Procedimiento para la Concesión de Licencias, Franquicias, Permisos y Acciones Similares.f1) Además, en este mismo sentido, te-nemos que aclarar la norma que este Tribunal estableció en el caso San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374 (2001).
Por otro lado, debemos determinar si la decisión emitida por la Junta Reglamentadora de Telecomunicaciones, rela-cionada con el descubrimiento de prueba y la clasificación como confidenciales de ciertos documentos, es una resolu-*184ción interlocutoria y, por lo tanto, no puede ser objeto de revisión judicial. A continuación se exponen los hechos per-tinentes a la controversia.
i — I
El 11 de diciembre de 2008 la Puerto Rico Telephone Company (P.R.T.C.) presentó ante la Junta Reglamenta-dora de Telecomunicaciones (Junta) una solicitud de fran-quicia para operar un sistema de cable TV basado en tec-nología IPTV,(2) en conformidad con el Reglamento para la Expedición de Certificaciones y Franquicias(3) de la dependencia. Además, la P.R.T.C. requirió que se le diera trato confidencial a nueve de los veintiséis exhibits que se habían anejado a la solicitud, que el procedimiento se tra-mitara de forma expedita y que se le otorgara un permiso temporero para construir y operar un sistema de cable hasta que se le concediera la franquicia. El permiso tem-porero fue concedido por la Junta.
La Junta acogió la solicitud de P.R.T.C. el 30 de diciem-bre de 2008 y ordenó que se publicara la notificación sobre la solicitud de franquicia, de manera que las partes intere-sadas pudieran someter sus comentarios. Además, la Junta clasificó como confidenciales ciertos documentos pre-sentados por P.R.T.C. y citó para una vista pública, que se celebraría los días 11 al 13 de febrero de 2009.
El 12 de enero de 2009 se publicó un anuncio notifi-cando al público que tenía 30 días para someter sus comen-tarios sobre la solicitud presentada por P.R.T.C. y que los documentos incluidos con la solicitud podrían ser revisados en la secretaría de la Junta. San Juan Cable LLC h/n/c OneLink Communications (OneLink) presentó, el 13 de *185enero de 2009, una moción para intervenir en el procedi-miento de concesión de la franquicia solicitada por P.R.T.C. y para que se revocara la determinación de confidenciali-dad de los documentos, hasta tanto la agencia recibiera y evaluara sus reclamos y los del público en general. (4) En esta misma fecha, también solicitó intervención en este procedimiento la compañía Liberty Cablevision of Puerto Rico, Ltd (Liberty).(5) Por su parte, la P.R.T.C. sometió una moción de reconsideración de la orden de confidencialidad para que se añadieran otros documentos, lo cual fue conce-dido por la Junta. Además, P.R.T.C. presentó otra moción oponiéndose a la intervención de Onelink y Liberty en el proceso de concesión de franquicia.
Ante las respectivas mociones, el 21 de enero de 2009, la Junta reseñaló la vista pública para los días 4 al 6 de marzo de 2009. Posteriormente, el 19 de febrero de 2009, le ordenó a OneLink y a Liberty venir preparadas para argu-mentar sobre sus respectivas solicitudes de intervención, antes de comenzar la vista, disponiendo que la P.R.T.C. tendría un término para replicar.
El 12 de febrero de 2009, OneLink presentó una de-manda sobre interdicto provisional y permanente ante la *186Corte de Distrito Federal en Puerto Rico alegando que el permiso provisional expedido por la Junta violaba la legis-lación federal y local. El tribunal federal dictó una orden para que la Junta mostrara causa por la que no se debía revocar el permiso provisional, por éste haberse otorgado en contravención de la Sección 621 del Cable Act, 47 U.S.C.A. sec. 541(b)(1). La Junta retiró el permiso provisional y la controversia ante el foro federal se tomó académica.
Además, el 25 de febrero de 2009, OneLink solicitó a la Junta la desestimación de la solicitud de franquicia de P.R.T.C., alegando serias faltas de forma y sustancia. De igual forma, en esa misma fecha, presentó en el Tribunal de Primera Instancia un recurso de mandamus solicitando que se ordenara a la Junta resolver la moción de intervención y la determinación de confidencialidad de ciertos documentos. El 2 de marzo de 2009, la Junta denegó la solicitud de in-tervención de OneLink y Liberty. Además, la Junta se rei-teró en su determinación de que los exhibit 5 (plan de desa-rrollo), 17 (tabla de precios) y 20 (estados financieros) presentados por P.R.T.C. eran confidenciales, para uso ex-clusivo de la agencia.
Inconforme, OneLink presentó un recurso de revisión judicial y una moción en auxilio de jurisdicción ante el Tribunal de Apelaciones, el 3 de marzo de 2009. En esa misma fecha, el foro apelativo paralizó el trámite administrativo. Luego, el 26 de marzo de 2009, se celebró una vista argu-mentativa en el tribunal apelativo.
Finalmente, el 31 de marzo de 2009, el Tribunal de Ape-laciones confirmó la determinación de la Junta relacionada con la solicitud de intervención y se abstuvo de atender la decisión sobre la confidencialidad de los documentos. Re-solvió el tribunal que carecía de jurisdicción para entender en el asunto en esta etapa de los procedimientos porque la resolución dictada por la Junta, relacionada con el descu-brimiento de prueba, era interlocutoria y, además, porque después de resolver sobre el derecho a intervención era *187innecesario atender este asunto. En cuanto al derecho de intervención, el Tribunal de Apelaciones determinó que, en los procedimientos de concesión de licencias, franquicias, permisos y acciones similares, la intervención está limitada a la etapa de su impugnación y no procede en la etapa de resolver sobre su concesión. La moción de reconsideración presentada por OneLink fue denegada por el foro apelativo.
Oportunamente, OneLink presentó un recurso de certio-rari y una moción en auxilio de jurisdicción ante la consi-deración de este Tribunal. Los errores señalados por One-Link plantean que el Tribunal de Apelaciones se equivocó: al determinar que el procedimiento adjudicativo dispuesto por la L.P.A.U. sólo existe cuando se concede o deniega una franquicia o se presenta una querella; al concluir que un competidor no tiene derecho a intervenir en el proceso de evaluación de una franquicia solicitada por otra compañía y al encontrarse sin jurisdicción para revisar la determina-ción de la Junta que establece que son confidenciales tres documentos presentados por la P.R.T.C.
P.R.T.C. y la Junta presentaron sus respectivas oposicio-nes a la moción en auxilio de jurisdicción. OneLink replicó a la Oposición de la Junta Reglamentadora y esta última pre-sentó una réplica a dicha moción, mientras que P.R.T.C. so-metió una Dúplica a la Moción Urgente en Auxilio de Jurisdicción.
Ordenamos entonces a la Junta, OneLink y P.R.T.C. que presentaran sus respectivos alegatos. Así lo hicieron y soli-citaron que se realizara una vista oral, la cual se efectuó el 26 de octubre de 2009. Por lo tanto, con el beneficio de la comparecencia de las partes, a través de sus respectivos es-critos y su argumentación oral, procedemos a resolver la controversia.
*188h-H I — I
A. Política pública sobre telecomunicaciones del sistema de Cable TV
La Rama Ejecutiva de nuestro país ha orientado su política pública sobre telecomunicaciones, lo que incluye televisión por cable, hacia la protección de la competencia justa y efectiva entre las compañías que forman parte de este mercado. De esta forma, el Gobierno se asegura que el consumidor tenga una variedad de ofertas de servicios de telecomunicaciones para que pueda seleccionar aquella que le sea más cónsona con sus necesidades y su situación económica.
Esta política pública se concretó en la Ley Núm. 213 de 12 de septiembre de 1996, conocida como la Ley de Teleco-municaciones de Puerto Rico.(6) Basta examinar su exposi-ción de motivos, su texto e incluso los debates legislativos para darse cuenta de esto. En su parte expositiva, se hace patente la necesidad de identificar y corregir toda “conduc-ta anticompetitiva” o monopolística en el ámbito de las te-lecomunicaciones y, por el contrario, promover una “compe-tencia total, igual y leal” para fortalecer esta industria y posibilitar el desarrollo económico de nuestro país. (Enfa-sis nuestro.X7) Además, se reconoce que la industria de las telecomunicaciones tiene la finalidad de que toda la pobla-ción de Puerto Rico tenga acceso a servicios de telecomuni-caciones adecuados con “tarifas y cargos razonables y accesibles”.(8)
Ambos objetivos también se hicieron formar parte de la declaración de política pública de esta medida. Concretamente, se entiende que la política pública sobre telecomunicaciones incluye, entre otros, lo siguiente: reconocer *189que el servicio de telecomunicaciones persigue un interés público dentro de un mercado competitivo; proveer el ser-vicio universal a un costo justo, razonable y asequible para todos los ciudadanos; asegurar un amplio número de posi-bilidades competitivas en la oferta de servicios y facilidades de telecomunicaciones; promover la competencia y utilizar las fuerzas del mercado como factor primordial en la deter-minación de precios, términos, disponibilidad y condiciones de servicios; asegurar que no existan barreras reglamenta-rias ni procedimientos administrativos innecesarios que en-torpezcan la competencia en el mercado; simplificar el pro-ceso reglamentario en aquellas situaciones en que la reglamentación sea necesaria, y dirigir la reglamentación para el bienestar del consumidor y para penalizar las prác-ticas anticompetitivas en el mercado de telecomunicaciones; desempeñar la función de guardián del ambiente competi-tivo, permitiendo que sea este ambiente el que reglamente el comportamiento de las compañías participantes, y pro-veer servicios de telecomunicaciones a todos los consumi-dores del país, incluyendo aquellos que tienen bajos ingre-sos o residen en áreas rurales o en áreas en que sea costosa la instalación de estos servicios.(9)
La intención de esta legislación también se percibe de las deliberaciones que tuvieron los legisladores durante el pro-ceso de su consideración. Estas discusiones hicieron mani-fiesta la preocupación de proteger el interés público por en-cima de los intereses particulares de las empresas privadas que forman parte del mercado de las telecomunicaciones. Expresiones como las del senador Rexach Benitez, el sena-dor Marrero Padilla y el senador Hernández Agosto son un reflejo de estos principios:
Sr. Rexach Benitez: La apertura del mercado de las telecomu-nicaciones a la libre competencia en forma alguna implica que el área de las telecomunicaciones haya dejado de ser un área *190de alto interés público y que las empresas que en él se desen-vuelvan hayan perdido el carácter de empresas de servicio público. Esto quiere decir que el propósito esencial de la regla-mentación que la Junta Reguladora adopte es el de establecer en Puerto Rico un sistema de telecomunicaciones universal, moderno, confiable, eficiente, y aun costo asequible a las fami-lias menos afortunadas. A ese propósito esencial deben subor-dinarse los intereses particulares de las empresas privadas que compitan en el mercado de las telecomunicaciones. (Enfa-sis nuestro.X10)
Sr. Marrero Padilla: ...la competencia va a llegar a todos los recovecos del país, a todos los sitios de la pobreza porque al competir, todo el mundo tiene que competir de igual a igual. (Énfasis nuestro.X11)
Sr. Hernández Agosto: Hoy nos vemos obligados a abrir y regular el campo de la competencia y tenemos que entrar en esa competencia pensando antes que nada en el consumidor, en que el consumidor tenga la mayor variedad de servicios, la mejor calidad de servicios al menor costo posible. (Énfasis nuestro.X12)
La Ley de Telecomunicaciones de Puerto Rico de 1996 es el resultado de la normativa federal que el Congreso de Es-tados Unidos fue aprobando para reglamentar este tipo de servicio.(13) Primero, el Congreso aprobó la Ley de Comuni-caciones (Communications Act), el 19 de junio de 1934.(14) Con esta legislación se quería proteger a los consumidores de AT&T, ya que esta compañía había adquirido un mono-polio en la industria de las telecomunicaciones.(15) La idea era posibilitar que la reglamentación telefónica fuera trans-ferida de la Comisión Interestatal de Comercio (I.C.C., por sus siglas en inglés) a la Comisión Federal de Comunicacio-*191nes (F.C.C., por sus siglas en inglés). De esta forma, el Con-greso garantizó a la F.C.C. que tendría jurisdicción para re-glamentar las comunicaciones interestatales. De igual forma, la reglamentación de materias intraestatales quedó reservada para los estados. Así se creó un sistema dual de jurisdicción federal y estatal.(16)
El contexto en que fue aprobada esta ley no consideró la comunicación por cable porque esta industria aún no se había desarrollado(17) El auge de este tipo de comunicación surgió en Estados Unidos a finales de los años 40 y princi-pios de los 50 para “hacer llegar las señales de televisión a aquellas áreas donde —debido a condiciones topográficas— la recepción era dificultosa o inexistente”.(18) Esto causó que el 30 de octubre de 1984 se aprobara la Ley de Comu-nicaciones por Cable (Cable Communicatios Policy Act) para enmendar la Ley de Comunicaciones de 1934, a los efectos de añadirle un nuevo título VI. Esta legislación te-nía la finalidad de establecer una política nacional que guiara y reglamentara el desarrollo del sistema de cable TV.(19)
Otros de los propósitos de esta medida fueron: (1) esta-blecer procedimientos y estándares de franquicias para in-centivar el crecimiento y desarrollo del sistema de cable y asegurar que éste fuera responsivo a las necesidades e in-tereses de la comunidad local; (2) promover la competencia en la comunicación por cable y reducir la reglamentación innecesaria que causara un grave daño a la economía del *192sistema de cable.(20) Además, bajo esta medida se reafirmó la competencia de los gobiernos locales para adjudicar las franquicias de televisión por cable.(21) No obstante, esta fa-cultad concedida a los gobiernos locales no fue efectiva por-que la legislación incluía otras disposiciones que la debili-taban, como la ausencia de regulación tarifaria siempre que existiera competencia efectiva, “la limitación de la cuantía de la tasa para la obtención de las [franquicias] y la escasa capacidad de los [g]obiernos locales para renovar las [franquicias]”.(22)
Una nueva enmienda a la Ley de Comunicaciones de 1934, específicamente en su Título VI, fue aprobada por el Congreso el 5 de octubre de 1992. A ésta se le denominó Ley de Competencia y Protección del Consumidor del Servicio de Cable Televisión (Cable Television Consumer Protection and Competition Act of 1992). La medida tenía la intención de controlar el aumento excesivo en las tarifas que provocó la Ley de Comunicaciones por Cable de 1984 con su desreglamentación. A esos efectos, se optó por res-tablecer el derecho de las autoridades locales a reglamen-tar la televisión por cable con relación a las tarifas; promo-ver la competencia en el mercado de video multicanal; proveer protección a los consumidores en contra de tarifas monopolísticas y de servicios deficientes; permitir que las autoridades que ofrecen las franquicias puedan utilizar el proceso de renovación para poner en efecto estándares de servicio al cliente y proteger las necesidades e intereses de sus comunidades.(23) Además, mediante este estatuto se *193prohibió a las autoridades locales conceder franquicias ex-clusivas y negar irrazonablemente franquicias competiti-vas adicionales.(24)
Finalmente, el 2 de febrero de 1996 se aprobó la Ley Federal de Telecomunicaciones (Telecommunications Act of 1996). Esta legislación también enmendó la Ley de Comunicaciones de 1934, de manera que sólo se mantuvieron vigentes aquellas disposiciones que no estuvieran en conflicto con lo pautado en la nueva ley. Su intención principal era promover la competencia y reducir la regulación para asegurar que los consumidores recibieran servicios de telecomunicaciones de calidad y a precios bajos.(25) Para esto, se le prohibió a los estados aprobar reglamentos o leyes que impidieran que una compañía proveyera servicios interestatales o intraestatales.(26) Además, se impuso a los acarreadores el deber de interconectarse, directa o indirectamente, con las instalaciones y equipos de otros acarreadores, y se les prohibió imponer condiciones discriminatorias o limitaciones en la reventa de sus servicios de telecomunicaciones. (27) También, la aprobación de esta legislación posibilitó que las compañías de teléfono pudieran entrar a la industria de la televisión por cable.(28)
Para implementar y administrar la política pública de la Ley de Telecomunicaciones de Puerto Rico de 1996, la Asamblea Legislativa creó la Junta Reglamentadora de Telecomunicaciones. Esta no es una junta mera-*194mente tarifaria, sino que tiene la responsabilidad de vigi-lar que la competencia entre las compañías que regula se efectúe en un marco de equidad y buena fe. En otras pala-bras, la Junta tiene la obligación de velar qué ocurre en el mercado y corregir y rectificar cualquier desviación que tengan las empresas de las normas que tienen que regir en un mercado de competencia. (29)
A este ente administrativo, la Asamblea Legislativa le delegó amplios poderes y facultades para cumplir con la encomienda de reglamentar y fiscalizar los servicios de telecomunicaciones en Puerto Rico.(30) Tan amplios son los poderes que tiene la Junta para cumplir con la política pública de la Ley de Telecomunicaciones de Puerto Rico de 1996 que el mismo estatuto hace énfasis en que los poderes de la Junta no se limitan a los que están enumerados, sino que ésta tiene “todos los poderes adicionales implícitos e incidentales” para desempeñar los expresamente establecidos.(31) Sobre este particular, se destaca que cada una de las disposiciones de la medida, específicamente las relacionadas con las prerrogativas de la Junta, tienen que ser interpretadas liberalmente para poder alcanzar los propósitos que persigue la política pública de telecomunicaciones del gobierno.(32)
En lo pertinente, la Junta tiene la responsabilidad de adoptar, promulgar, enmendar o derogar aquellos reglamentos u órdenes que sean necesarios(33) Para alcanzar esta finalidad, la Junta, entre otras acciones, podrá realizar *195vistas públicas(34) También podrá exigir la información que estime necesaria, pero si ésta resulta ser confidencial de-berá ser protegida y entregada exclusivamente al personal de la Junta, bajo cánones de no divulgación.(35)
La Junta, además, tiene la facultad de conceder franquicias a las compañías que deseen “construir u operar un sistema de cable”/36) Este tipo de franquicia no es ex-clusiva y sólo puede concederse cuando la Junta, en su ponderación, entiende que impactará positivamente el interés público.(37) El tiempo máximo por el cual se otorga una franquicia es de 18 años, aunque puede renovarse o extenderse por un máximo de 10 años adicionales si es en beneficio de los consumidores y del desarrollo económico y social del país.(38)
Toda franquicia deberá especificar, por un lado, “las con-diciones, limitaciones, requisitos y áreas de servicio que [la Junta] determine son necesarias para adelantar los propó-sitos de [la ley]”.(39) Mientras, por otro lado, también ten-drá que detallar “aquellas condiciones razonables y los re-quisitos relativos a la ampliación y modernización de la red, calidad del servicio, extensiones y mejoras en los ser-vicios en áreas sin servicio o pobremente servidas y eva-luará las credenciales técnicas, legales, financieras y mo-rales de los oficiales y directores de la compañía de cable a quien se conceda una franquicia”.(40) Una vez concedida la franquicia, la Junta podrá modificarla, suspenderla o can-celarla, por justa causa, si determina que la compañía de cable no ha cumplido sustancialmente con los requisitos de *196dicha franquicia o ha violado la ley o reglamentación apli-cable, previa notificación y oportunidad de vista.(41)
Como la Ley de Telecomunicaciones de Puerto Rico de 1996 está fundamentada en la normativa federal, la Asamblea Legislativa limitó la jurisdicción de la Junta a “todo aquello que no esté en conflicto con las disposiciones estatutarias y reglamentarias federales, especialmente las que corresponden a la Comisión Federal de Comunicaciones, así como aquellas normas federales que ocupen el campo”.(42) Incluso, la ley establece que “[t]odas las acciones, las reglamentaciones y determinaciones de la Junta se guiarán por la Ley Federal de Comunicaciones, por el interés público y especialmente por la protección de los derechos de los consumidores”.(43) Finalmente, en el caso específico de la reglamentación de sistemas de cable se menciona enfáticamente que toda reglamentación que apruebe la Junta respecto a los servicios de cable deberá ser compatible con la Ley Federal de Televisión por Cable y el Título III de la Ley Federal de Telecomunicaciones de 1996.(44)
B. Procedimiento administrativo para la concesión de franquicia y el derecho de intervención
Para conferirle aplicabilidad a la política pública que establece la Ley de Telecomunicaciones de Puerto Rico de 1996, la Junta ha aprobado varios reglamentos. Uno de ellos es el Reglamento para la Expedición de Certificaciones y Franquicias.(45) En lo pertinente, el propósito de este reglamento es establecer el procedimiento de otorgación de franquicias no exclusivas para construir y operar sistemas *197de cable en Puerto Rico.(46) Su interpretación debe hacerse para garantizar que la concesión de la franquicia contri-buya al interés público y permitir que se cumplan los obje-tivos de la Ley de Telecomunicaciones de Puerto Rico de 1996, los cuales son promover la competencia y proteger al consumidor/47) Además, ésta debe realizarse en armonía con la finalidad del Reglamento para Compañías de Cable Televisión:
... fomentar que las compañías de cable presten el mejor ser-vicio posible de cable televisión a los residentes de Puerto Rico; fomentar el crecimiento y desarrollo de sistemas de cable que respondan a las necesidades y los intereses de la comuni-dad local ... y reflejar la política federal reconociendo y alen-tando el ambiente competitivo en que se proveen los servicios de comunicación/48)
La Junta toma en consideración dos criterios para decidir si concede una franquicia de cable tv. Estos son: (1) que la otorgación sea en beneficio del interés público y posibilite el cumplimiento con los propósitos de la Ley de Telecomunicaciones de Puerto Rico de 1996, y (2) que la compañía que solicita la franquicia tenga las cuálificaciones necesarias para contribuir al interés público.(49) *198Para determinar si se cumple con el segundo criterio, la Junta evalúa:
(i) las cualificaciones técnicas, legales, financieras y morales del solicitante, sus oficiales y directores, o socios generales, si es una sociedad.
(ii) si el otorgamiento de la solicitud es consistente con la ley y promoverá los propósitos de la Ley 213;
(iii) si el servicio será provisto de manera no discriminatoria y sin interrupciones irrazonables;
(iv) si se han establecido procedimientos adecuados para resolver disputas en cuanto al pago y la calidad del servicio ...;
(v) si el solicitante ha programado, reservado y ofrecido acceso a los canales no comerciales para uso público y educacional como parte de su oferta básica de servicio, de modo que todo suscriptor tenga acceso a dichos canales; y
(vi) si la solicitud cumple con los otros requisitos de la Ley 213.(50)
Este último criterio es muy importante porque, como expone el Prof. Demetrio Fernández Quiñones, le asegura al ciudadano que la persona o corporación a la cual se le autorizó una franquicia de cable tv tiene la capacidad y las cualificaciones necesarias para realizar dicha actividad re-glamentada por la Junta. (51)
Las vistas públicas son una consideración procesal que puede utilizar la Junta para tomar la decisión respecto a si concede una franquicia de cable tv. Su celebración es discrecional porque está supeditada a que facilite el proceso decisional de la Junta Reglamentadora. Además, debe realizarse conforme al Reglamento de Práctica y Procedimiento General.(52) Esto porque el mismo reglamento de franquicia establece que sus disposiciones serán suplementadas por esta normativa, siempre que sea aplicable y *199compatible con la finalidad que persigue el proceso de otor-gación de franquicia de cable TV.(53)
Sobre este particular, es importante aclarar que el seña-lamiento de una vista pública, por sí mismo, no convierte el procedimiento de otorgación de una franquicia en adjudicativo. Tampoco lo hace la referencia al Reglamento de Práctica y Procedimiento General.(54) Al respecto, esta normativa enfatiza en que no toda solicitud de una parte obligará a la Junta a señalar una vista adjudicativa, mucho menos, como en el caso de otorgar franquicias de cable TV, si es incompatible con sus reglamentos o propósitos definidos en el estatuto que ésta administra. (55) Para que un procedi-miento sea catalogado como adjudicativo la orden emitida por la Junta debe contener lo siguiente: (1) citas del pre-cepto legal o reglamento que autorice o requiera la vista adjudicativa; (2) en caso de querella, referencia a la disposi-ción legal o reglamento que fue infringida; (3) una exposi-ción de las controversias a ser tratadas en la vista, y (4) la fecha, la hora y el lugar en que se celebrará la vista, entre otros.(56)
También, es imperativo recalcar que una vista pública no es lo mismo que una vista adjudicativa. Por eso, los proce-dimientos para realizar cada una de estas vistas están defi-nidos en secciones distintas del Reglamento de Práctica y Procedimiento General. Las vistas adjudicativas se rigen por la Sección 8 (Procedimientos Adjudicativos), mientras las vistas públicas funcionan de acuerdo con la Sec-*200ción 10 (Procedimientos de Reglamentación).(57) Sobre el ámbito de la Sección 10, el reglamento establece que
[l]as disposiciones de esta sección 9 [sic] aplicarán a cualquier procedimiento que la Junta (o el Secretario actuando debida-mente a nombre de ésta), determine sujeto al Sub-Capítulo II de la Ley 170, o según se provea en la reglamentación de la Junta. (Enfasis nuestro.)(58)
Tan diferente es la naturaleza de la vista pública que a ésta no le aplican los procedimientos adjudicativos, inclusive el derecho a contrainterrogar, a menos que la persona que preside la vista o la reglamentación de la Junta dis-ponga lo contrario.(59)
Todo el procedimiento especial para expedir franquicias debe cumplir con los parámetros establecidos en la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la Ley de Procedimiento Administrativo Uniforme (L.P.A.U.). Así lo dispone nuestra Ley de Telecomunicaciones cuando expone:
Todos los procesos, para los cuales este capítulo no provea un procedimiento, serán gobernados por las secs. 2101 et. seq. del Título 3, conocidas como “Ley de Procedimiento Adminis-trativo Uniforme de Puerto Rico”. Esto quiere decir que la Ley de Procedimiento Administrativo Uniforme de Puerto Rico go-bernará los procedimientos para la adopción de reglamentos, los procedimientos adjudicativos, la revisión judicial, el proce-dimiento para la concesión de certificaciones, franquicias, que-rellas de usuarios y entre compañías de telecomunicaciones, y los procedimientos para inspecciones.(60)
Esto se reafirma en el reglamento de franquicia cuando se establece que “[c]ualquier término que no esté específi-camente definido en este documento, tendrá el significado *201asignado al mismo en la Ley 213, la Ley 170, o en cual-quier otro Reglamento promulgado por esta Junta”.(61) Así también cuando se establece que la base legal para pro-mulgar este reglamento incluye la Ley de Telecomunicacio-nes de Puerto Rico y la L.P.A.U.(62)
De acuerdo con la L.P.A.U., el procedimiento para expedir una franquicia, por su naturaleza, debe ser “rápido y eficiente”.(63) Por esto, la Junta dispuso que la decisión de otorgarla o denegarla debe tomarse en un tér-mino de 180 días, a partir de la presentación de la solicitud de franquicia.(64) La necesidad de resolver estas solicitudes con premura es otra razón por la cual no se dispuso para su consideración un procedimiento adjudicativo. El propósito del procedimiento adjudicativo es determinar “los dere-chos, obligaciones o privilegios que correspondan a una parte”.(65) Su naturaleza es compleja, extensa y sólo es mandatorio cuando: (1) se deniega la solicitud de franqui-cia sin celebrarse una vista administrativa; (2) la Junta emite una orden de mostrar causa para que la parte ex-ponga por qué no debe ser sancionada, o (3) se solicita re-consideración de una determinación de la Junta que, con-cedió o denegó la franquicia de cable TV. Respecto a la primera posibilidad, el reglamento de franquicia dispone:
*202Siempre que la denegatoria no haya sido precedida por una vista administrativa en su fondo, el solicitante tendrá derecho a ser oído dentro de los treinta (30) días siguientes después de la denegación total o parcial de una solicitud por parte de la Junta. En este caso, el solicitante deberá solicitar por escrito una vista. La solicitud de vista deberá contener una declara-ción detallada de hechos materiales y fundamentos legales so-bre los que el solicitante basa su petición. Si la Junta deter-mina que se ha levantado una controversia genuina respecto a un hecho pertinente en la solicitud, la Junta celebrará un pro-cedimiento adjudicativo consistente con su Reglamento de Práctica y Procedimiento y con la [L.P.A.U.].
Si la Junta concluye, a base de su revisión del expediente, que existe una controversia de hecho pertinente planteada en la petición del solicitante, la Junta celebrará una vista adjudi-cativa conforme a su Reglamento de Práctica y Procedimiento. (Énfasis nuestro.)(66)
Por su parte, la segunda circunstancia puede ser el resul-tado de una investigación de la Junta o de una querella presentada por un tercero.(67) Además puede culminar en un señalamiento de vista si la Junta determina que existe una controversia material de hecho o derecho.(68) Incluso, si se encuentra que la parte a la cual se le emite la orden violó alguna normativa administrada por la Junta, ésta le podrá imponer alguna o varias de las sanciones siguientes: (a) emitir un aviso de orientación; (b) confirmar la multa pro-puesta; (c) modificar la multa propuesta; (d) iniciar un pro-ceso para modificar, suspender o revocar la franquicia.(69)
Finalmente, la tercera consideración se puede activar si una parte afectada por la decisión de la Junta opta por presentar una moción de reconsideración. Sobre este particular, el reglamento de franquicias es claro al señalar que el procedimiento que se activa es el adjudicativo. Por eso alude, específicamente, a que las determinaciones de la Junta están sujetas al procedimiento que se establece tanto *203en la Sección 8.23 del Reglamento de Práctica y Procedimiento General y ala Sección 3.15 de la L.P.A. U.(70) Ambas secciones están incluidas en los capítulos que tratan el tema de los procedimientos adjudicativos.
Todas estas situaciones particulares están en ar-monía no tan solo con nuestra política pública de telecomu-nicaciones sino también con la establecida en el capítulo quinto de la L.P.A.U. que alude al procedimiento de conce-sión de franquicias. Al respecto, la L.P.A.U. claramente es-tablece:
Toda persona a la que una agencia deniegue la concesión de una licencia, franquicia, permiso, endoso, autorización o ges-tión similar tendrá derecho a impugnar la determinación de la agencia por medio de un procedimiento adjudicativo, según se establezca en la ley especial de que se trate y en las secs. 3.1 a 3.18 de esta ley[, 3 L.P.R.A. secs. 2151 a 2168]. (Énfasis nuestro.)(71)
Este precepto que forma parte del Capítulo V de la L.P.A.U. originalmente no se incluyó en esta medida.(72) *204Los procedimientos para la concesión de franquicias fueron incluidos en un capítulo separado a través de la enmienda que la Comisión de lo Jurídico Civil realizó en el Informe del Sustitutivo al P. del S. 350.(73) Hoy el estatuto, además de mantener el Capítulo V sobre Procedimiento para la Concesión de Licencias, Franquicias o Permisos, incorpora el Capítulo VI denominado Fiscalización e Inspección y Gestiones Conjuntas y el Capítulo VII sobre Penalidades Administrativas.(74) La concepción de cada uno de estos ca-pítulos se basó en los procedimientos uniformes mínimos que se relacionaban con las distintas funciones que reali-zan las agencias. En concreto, “[s]u fórmula legislativa está concebida en función de los procedimientos administrativos incluidos y toma en consideración las características indi-viduales de cada uno de éstos”. (Enfasis nuestro.)!75)
En un comentario a la Sección 5.4 del Capítulo V antes *205mencionada, el Hon. Ángel G. Hermida, Juez del Tribunal Superior, plantea lo siguiente:
El Capítulo V supone que el procedimiento original para la concesión o denegación de estas autorizaciones es distinto del procedimiento adjudicativo reglamentado por el capítulo 111; y la sección 5.4 de la ley dispone que en casos en que se denie-gue la autorización interesada, la parte afectada por dicha de-negatoria tendrá derecho a impugnarla “por medio de un pro-cedimiento adjudicativo, según se establezca en la ley especial de que se trate y en el capítulo III de esta ley”. (Énfasis nuestro.)(76)
Este Tribunal tuvo la oportunidad de interpretar la Sec-ción 5.4 de la L.P.A.U. en el caso San Antonio Maritime v. Puerto Rican Cement Co., supra. En este caso, la Junta de Calidad Ambiental (J.C.A.) le expidió a San Antonio Maritime, Transcaribbean Maritime y Antilles Cement un per-miso temporero para la operación de una fuente de emi-sión, condicionado a que San Antonio continuara y concluyera los trámites administrativos que simultánea-mente se realizaban en la Administración de Reglamentos y Permisos (A.R.Pe.), relativos a la autorización para la construcción y uso de un silo para el despacho de cemento. Por su parte, la Puerto Rican Cement Company (P.R.C.C.) presentó ante la J.C.A. una solicitud de intervención, re-consideración y revocación de ese permiso. A causa de esta solicitud, la J.C.A. expidió una orden de mostrar causa por la cual no se debía revocar el permiso temporero.
Se celebró una vista y luego de escuchar los argumentos de P.R.C.C., de la J.C.A. y de San Antonio Maritime, el oficial examinador denegó la solicitud de intervención de P.R.C.C. Luego de esto, se continuaron los procedimientos ante el oficial examinador sobre los méritos de la *206controversia. Cuando se inició nuevamente la vista para mostrar causa, San Antonio solicitó el archivo del procedi-miento porque entendía que la concesión del permiso per-manente tornaba en académicos todos los procesos relati-vos al permiso temporero. Así lo recomendó el oficial examinador, aprobándolo la J.C.A.
P.R.C.C. recurrió ante el Tribunal de Apelaciones me-diante un recurso de revisión administrativa, cuestionando las decisiones de la J.C.A.: (1) por aceptar la DIA-N de A.R.Pe.; (2) por expedir un permiso condicionado; (3) por expedir un permiso de operación permanente, y (4) por aceptar las recomendaciones del oficial examinador de de-negar la intervención y decretar la academicidad del caso.
A.R.Pe., por su parte, autorizó el anteproyecto para la instalación de un silo y P.R.C.C. apeló esta determinación ante la Junta de Apelaciones sobre Construcción y Lotifi-caciones (J.A.C.L.). Alegó P.R.C.C. que la A.R.Pe. había errado al autorizar un anteproyecto de construcción sin antes permitir la intervención solicitada. La J.A.C.L. deses-timó la apelación de P.R.C.C. por falta de legitimación activa. Por esto, P.R.C.C. acudió al Tribunal de Apelaciones planteando que J.A.C.L. erró al establecer que no tenía legitimación. El foro apelativo revocó las resoluciones recu-rridas y ordenó el reinicio de los procedimientos adjudica-tivos para permitir la intervención de P.R.C.C. en los foros administrativos.
Concentramos la controversia de este caso en si P.R.C.C. tenía derecho a intervenir en el proceso adjudicativo de la orden de mostrar causa por la cual no debía revocarse el permiso temporero de emisión, concedido por la J.C.A. a San Antonio Maritime, y en el proceso de impugnación de concesión de los permisos permanentes para construcción y uso del silo, otorgados por A.R.Pe. y confirmados por la J.A.C.L. Al analizar la controversia, concluimos que existe una estrecha relación entre el proceso adjudicativo y el de concesión de licencia o permiso, una vez la agencia encar-*207gada otorga o deniega esta autorización. Ante tal realidad y el hecho de que la finalidad del proceso de concesión de licencia, permiso o franquicia es proteger el interés pú-blico, extendimos el derecho de intervención al proceso de impugnación de la determinación de la agencia a cualquier persona afectada por ésta. Dentro de esos parámetros fue que expresamos lo siguiente:
Además, es indiscutible el hecho de que el requerimiento de una demostración de causa por la cual no debían revocarse los per-misos, luego de haberse otorgado los mismos, con la posibilidad intimada de decretar la revocación de dichos permisos, real-mente es una iniciativa que da lugar a un proceso adjudicativo, ya sea teniendo como parte adora o promovente a la agencia o a PRCC. Es un proceso en el cual ha de adjudicarse si San Antonio tiene o no derecho a retener la eficacia de los permisos con-cedidos por la Junta de Calidad Ambiental para la construcción y operación de una fuente de emisión. Claramente estamos ante un proceso adjudicativo. Procede, por lo tanto, aplicar a dicho proceso las reglas relativas a la solicitud de intervención conte-nidas en la L.P.A. U. y en los reglamentos administrativos sobre procesos adjudicativos de las agencias concernidas en el asunto.
Por otro lado, y en lo referente a la solicitud de intervención de PRCC ante ARPe y JACL, en apelación de la determinación de ARPe de aprobar el anteproyecto solicitado por SAM, somos del criterio que, bajo el razonamiento antes expuesto, clara-mente se erró al no concederlas. (Enfasis en el original.)!77)
Más recientemente, en Ranger American v. Loomis Fargo, 171 D.P.R. 670, 680-681 (2007), expresamos claramente que el procedimiento adjudicativo que surge luego de que la agencia determina otorgar o denegar una licencia, permiso o franquicia, está disponible tanto para los solicitantes a quienes se les denegó dicha autorización como para terceros que interesen impugnar lo concedido por la agencia.(78)
*208Al activarse este proceso adjudicativo, una persona que no fue considerada originalmente como parte por la Junta Reglamentadora puede presentar una solicitud de inter-vención, hasta 15 días antes de celebrarse la vista.(79) Esta petición deberá realizarse por escrito, estar fundamentada y demostrar la capacidad e interés legítimo y sustancial que la persona tiene en el procedimiento.(80) Además, para considerar la moción de intervención, ésta deberá incluir prueba de los criterios establecidos en la Sección 3.5 de la L.P.A.U., 3 L.R.R.A. sec. 2155. Al respecto, el Reglamento de Práctica y Procedimiento dispone que se debe proveer prueba de que:
(a) Los intereses del peticionario pueden afectarse adversa-mente por el procedimiento adjudicativo;
(b) (i) el peticionario no tiene ningún otro medio legal para proteger adecuadamente su interés;
(ii) los intereses del peticionario no están adecuadamente representados por otras partes en el procedimiento;
(iii) la participación del peticionario puede ayudar a desa-rrollar un expediente más completo;
(iv) el peticionario representa o es portavoz de otros grupos o entidades en la comunidad;
(v) el peticionario puede contribuir con información, peri-taje, conocimiento especializado o asesoramiento técnico que no estarían disponibles de otra manera en el procedimiento; y
(c) La participación del peticionario no extenderá ni dilatará innecesariamente los procedimientos.(81)
La decisión de conceder o denegar una petición de intervención es el resultado de la discreción de la Junta al ponderar cada uno de los criterios que establece la *209L.P.A.U.(82) Si se concede la intervención, el peticionario se convierte en parte del proceso, mientras que, si se deniega, se le notificará una orden con las razones que justifican la determinación de la Junta. (83)
Como es evidente, el derecho de intervención sólo puede existir dentro de un procedimiento adjudicativo. Si no existe este tipo de proceso, este derecho es inexistente. Este Tribunal sólo se ha expresado a los efectos de establecer que efectivamente existe un procedimiento adjudicativo cuando la entidad reguladora, en este caso la Junta, decide conceder o denegar la franquicia, licencia o permiso y se cuestiona o impugna esa decisión. Nunca antes nos hemos expresado sobre si la naturaleza del procedimiento adjudicativo, y, por ende, el derecho de intervención, está presente también en el momento inicial en que se dilucida si se concede o no la licencia o franquicia solicitada. Para analizar esta controversia, es necesario auscultar la intención legislativa.
Hemos validado constantemente la interpretación que tiene como finalidad identificar los propósitos que persigue una ley, de forma tal que ésta se ajuste a la política pública que la inspira.(84) Para realizar ese ejercicio de interpretación estatutaria, debemos, en primera instancia, *210examinar el texto de la ley porque “es la expresión por excelencia de toda intención legislativa”, siempre que el legislador se haya expresado en “lenguaje claro e inequívoco”.(85) En este proceso de búsqueda de la intención legislativa, también es conveniente auscultar y analizar el historial legislativo de la medida, que incluye los informes sometidos por las comisiones de la Cámara y el Senado, y el Diario de Sesiones.(86) También, como parte de ese pro-ceso, hemos expresado enfáticamente que “las leyes hay que interpretarlas y aplicarlas en comunión con el propó-sito social que las inspira, sin desvincularlas de la realidad y del problema humano que persiguen resolver”.(87) Ade-más, según explica Ihering, “el fin es el creador de todo [d]erecho” y “no hay norma jurídica que no deba su origen a un fin, a un propósito, esto es, a un motivo práctico”.(88)
Hemos realizado un análisis integrado de nuestra ley de telecomunicaciones, su historial legislativo, la reglamenta-ción aplicable de la Junta Reglamentadora y la legislación federal sobre telecomunicaciones, la L.P.A.U. y su historial legislativo. Tanto la política pública de nuestra legislación sobre telecomunicaciones como la federal tienen la finalidad de proteger al consumidor, posibilitando una competencia que haga viable mejores servicios de cable TV y menores costos. Atado a esto se encuentra el interés de la Asamblea Legislativa de que los procesos de concesión de franquicia o permisos sean rápidos y eficientes. Por esto, se optó por es-tructurar de forma separada cada uno de los servicios *211que ofrecen las agencias; entre ellos, se definió un capítulo para los procedimientos adjudicativos y otro para los pro-cesos de concesión de franquicia, licencia o permiso. En ese sentido, sólo se permitió la integración de ambos procesos mediante la Sección 5.4 de la L.P.A.U., es decir, para im-pugnar la determinación de la agencia.
Ante estas circunstancias, tenemos que concluir que el proceso inicial de concesión de licencia o franquicia no es adjudicativo y, por lo tanto, en esa etapa es inaplicable el derecho de intervención. Esta determinación no se altera por el hecho de que existan leyes especiales reguladas por las agencias que permitan una mayor participación, incluso específica y definida, de personas que se opongan a la solicitud de franquicia o permiso. Aunque tal consideración podría hacer parecer que este proceso es adjudicativo, no lo es porque no se está cuestionando la decisión de una agencia ni se está contraponiendo un derecho sobre otro. La participación de estas personas sólo es un mecanismo para obtener información que le pueda ser útil a la agencia para tomar la determinación de conceder o denegar una licencia, permiso o franquicia. Llegar a una conclusión diferente derrotaría nuestra política pública sobre las telecomunicaciones y los propósitos del Capítulo V de la L.P.A.U.
C. Orden o Resolución sobre confidencialidad de documen-tos
La L.P.A.U. define el término orden o resolución como "cualquier decisión o acción agencial de aplicación particular que adjudique derechos u obligaciones de una o más personas específicas, o que imponga penalidades o sanciones administrativas excluyendo órdenes ejecutivas emitidas por el Gobernador”.(89) Este tipo de determinación puede ser emitida por la agencia administrativa con carác-*212ter final, parcial o interlocutorio. Es importante establecer el tipo de orden o resolución porque esto definirá si puede ser revisada judicialmente. En otras palabras, permitirá determinar si el Tribunal de Apelaciones y, por ende, este Foro, tienen jurisdicción para entender en la controversia.
Una orden o resolución es parcial cuando la acción de la agencia, adjudicando derechos y obligaciones de las partes, sólo atiende un aspecto de la controversia y no su totalidad.(90) Por su parte, se entiende que una orden es interlocutoria si la actuación de la entidad gubernamental sólo resuelve un asunto exclusivamente procesal. Aunque la L.P.A.U. no ha definido el concepto “orden o resolución final”, reiteradamente hemos establecido que “se refiere a las decisiones que ponen fin al caso ante la agencia y que tienen efectos sustanciales sobre las partes”.(91)
De todas estas modalidades de órdenes o resolución, sólo la que culmina el procedimiento administrativo puede ser objeto de revisión judicial. Sobre el particular la L.P.A.U. dispone:
Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de re-visión ante el Tribunal de Apelaciones ....
Una orden o resolución interlocutoria de una agencia, inclu-yendo aquéllas que se emitan en procesos que se desarrollen por etapas, no serán revisables directamente. La disposición interlocutoria de la agencia podrá ser objeto de un señala-miento de error en el recurso de revisión de la orden o resolu-ción final de la agencia.(92)
La idea de limitar el ámbito de revisión judicial a las órdenes finales de las agencias fue evitar que el trámite *213administrativo fuera interrumpido injustificadamente.(93) Como es interlocutoria la resolución que dictó la Junta so-bre el descubrimiento de prueba y la clasificación como confidenciales del plan de desarrollo, la tabla de precios y los estados financieros de P.R.T.C., no tenemos jurisdicción para atenderla en esta etapa de los procedimientos.(94)
III
La compañía P.R.T.C. solicitó ante la Junta la aproba-ción de una franquicia para operar un sistema de cable TV. Por su parte, OneLink peticionó que se le autorizara inter-venir en este proceso inicial de evaluación de la solicitud de P.R.T.C. Fundamentó su derecho de intervención en que el proceso de concesión de franquicia era adjudicativo, que tenía un interés propietario que podía verse afectado y que su intervención permitiría proteger su derecho a una com-petencia justa. Además, OneLink argumenta que el seña-lamiento de una vista pública por la Junta convirtió el pro-cedimiento de concesión de franquicia en adjudicativo. No coincidimos con ninguno de los planteamientos de OneLink. Veamos.
Primero, nuestra política pública sobre telecomunicacio-nes, que se fundamenta en la legislación federal, está diri-gida a proteger al consumidor y promover la competencia. La idea es eliminar el monopolio que originalmente existía en el negocio de cable TV, de manera que la ciudadanía pueda tener mayores y mejores ofertas de servicios a un costo razonable. Por esto, el mismo estatuto de telecomu-*214nicacion.es y la reglamentación de franquicia claramente prohíben que la Junta otorgue franquicias exclusivas. La franquicia de cable TV de OneLink no es la excepción a esta norma. Ésta constituye en sí misma el interés propie-tario que tiene OneLink porque establece sus derechos y prerrogativas. Concretamente, la Cláusula 2(9) del Con-trato de Franquicia de OneLink dispone:
The Board desires competition in cable services in the Municipalities and believes competition will benefit the residents of the Municipalities. Further, the Board believes that competition can develop without substantial injury to Franchisee or Franchisee’s ability to perform its promises in this Agreement. The Franchisee has entered this Agreement with a full understanding that the Board intends to encourage the development of a fair competition. (Énfasis nuestro.)(95)
Como puede observarse, la franquicia de OneLink cla-ramente promueve la competencia, por lo cual la concesión de una franquicia a P.R.T.C. no afecta su interés propietario. Es decir, el hecho de que se le conceda una franquicia de cable TV a P.R.T.C. no hace que OneLink pierda la suya. Ambas franquicias son independientes. Lo único que provoca la concesión de la franquicia a P.R.T.C. es cumplir con la política pública que establece nuestra Ley de Telecomunicaciones.
Por otro lado, no se puede impulsar la competencia justa o injusta si no se permite la interacción entre competidores. Ésta obviamente no se da en el contexto del proceso de concesión de franquicia, sino luego de que la Junta determina otorgar la autorización. Además, la Junta es la entidad responsable de regular y asegurarse de que existe una competencia leal. Actualmente, OneLink es el único proveedor de servicios de cable TV en el área metro-*215politana y en los pueblos de Toa Alta y Toa Baja. Esto sin incluir a los residenciales públicos, a los cuales OneLink no le brinda servicios.
Segundo, la naturaleza de los procesos adjudicativos es diferente a la de los procedimientos de concesión de fran-quicia o permisos. Así lo estableció la Asamblea Legislativa cuando expresó su interés de que los procesos de franqui-cias se realizaran de forma rápida y eficiente. Por el con-trario, los adjudicativos tienden á ser complejos y extensos. Precisamente, esa diversidad fue lo que promovió que cada una de las funciones realizadas por las agencias se estruc-turara en capítulos diferentes dentro de la L.P.A.U.
Otro elemento que valida el hecho de que el proceso de concesión de franquicia no es adjudicativo es la Sección 5.4 de la L.P.A.U. A través de este precepto es que se activa el proceso adjudicativo, una vez la Junta tome la determina-ción de denegar o conceder la franquicia de cable TV a P.R.T.C. En este momento es que OneLink, P.R.T.C. o cual-quier parte con capacidad e interés legítimo y sustancial podría solicitar intervenir. Específicamente, OneLink po-dría impugnar la concesión de franquicia a P.R.T.C. por violar las leyes y reglamentos de la Junta o promover una competencia desleal. Antes de este momento, la interven-ción de OneLink no tan sólo dilataría los procedimientos de concesión de franquicia, sino que desvirtuaría la política pública de telecomunicaciones y de la L.P.A.U.
Esta determinación no se altera, como trata de argu-mentar OneLink, con la decisión de la Junta de celebrar una vista pública para escuchar la posición de aquellas partes interesadas en el proceso. Una vista pública no es una vista adjudicativa. Es sólo un mecanismo que permite a la Junta tomar la determinación de conceder o denegar la franquicia de cable TV a P.R.T.C. de una manera más informada. Esta es una actuación prudente y sensata de la Junta, como lo fue su decisión de permitir que OneLink *216sometiera comentarios extensos a la petición de franquicia de P.R.T.C.C.(96)
Recordemos que una agencia no ejerce una función adjudicativa por el mero hecho de evaluar si concede o deniega una franquicia o permiso. En ese proceso no se están determinando derechos u obligaciones del solicitante, tomando en consideración hechos específicos y confrontándolos con las normas existentes, como sucede en un procedimiento adjudicativo. En el caso específico de la compañía P.R.T.C., lo único que la Junta está realizando es una ponderación para determinar si conceder la franquicia de cable TV a P.R.T.C. puede contribuir a promover la competencia y proteger al consumidor. Este proceso evaluativo no tiene nada que ver con los procesos adjudicativos.
IV
Por los fundamentos antes expresados, se confirma la sentencia emitida por el Tribunal de Apelaciones que de-negó la solicitud de intervención de OneLink al procedi-miento de concesión de franquicia de cable TV peticionada por la P.R.T.C. y se devuelve el caso a la Junta para la continuación de los procedimientos.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no intervino. La Juez Asociada Señora Rodríguez Rodríguez se inhibió. La Juez Asociada Señora Pabón Charneco concurrió con el re-sultado sin opinión escrita.

(1) 3 L.P.R.A. secs. 2181-2184.


(2) Estas siglas significan Internet Protocol Television, que es “una técnica para enviar programación digital a través de una red de banda ancha usando el protocolo IP (internet protocol)”. Alegato de PRTC, 21 de agosto de 2009, pág. 3 esc. 4, citando a Newton’s Telecom Dictionary, 24ta ed., 2008, págs. 514-515.


(3) Reglamento Núm. 5631 de 23 de mayo de 1997, Cap. 6.


(4) Hubo una petición inicial de franquicia de Coqui.Net Corporation, afiliada de P.R.T.C., el 6 de febrero de 2008. En aquella ocasión, OneLink Communications (One-Link) también presentó una moción de intervención el 12 de mayo de 2008, pero la Junta Reglamentadora de Telecomunicaciones (Junta) la declaró “sin lugar” el 21 de mayo de 2008. No obstante, la Junta concedió un periodo para presentar comentarios, oposiciones y réplicas; señaló vista para el 26 de septiembre de 2008, y expresó que les concedería a las personas que habían sometido comentarios, incluyendo a OneLink, el derecho a comparecer a la vista y a contrainterrogar a los testigos de PRTC. Resolu-ción y Orden emitida por la Junta el 27 de agosto de 2008, Anejo 6 del Apéndice, pág. 115. Luego de que Puerto Rico Telephone Company (P.R.T.C.) presentara sus dos tes-tigos, la Junta desestimó sin perjuicio la petición de franquicia. La Junta señaló que, ante los hechos descubiertos mediante el contrainterrogatorio de OneLink, P.R.T.C. y su afiliada habían perdido la presunción de que una petición de franquicia se presenta de buena fe; que no se hace en perjuicio de los consumidores; que no es contraria al interés público y que quien la presenta es un competidor viable. Transcripción de vista del 10 de octubre de 2008, Anejo 7 del Apéndice, págs. 126-127. Mediante la Resolu-ción y Orden de 29 de octubre de 2008, la Junta ratificó su determinación de denegar la solicitud.


(5) Incluso, el 17 de febrero de 2009, presentó sus comentarios a la franquicia solicitada por P.R.T.C.


(6) 27 L.P.R.A. sec. 265 eí seq.


(7) P. del S. 1500, Ley Núm. 213 de 12 de septiembre de 1996, págs. 1-2.


(8) Íd., pág. 2.


(9) 27 L.P.R.A. sec. 265(a)(b)(f)(g)(i)(j)(p) y (q).


(10) Diario de Sesiones del Senado de Puerto Rico, Discusión del P. del S. 1500 del 24 de junio de 1996 que se convirtió en la Ley Núm. 213 del 12 de septiembre de 1996, pág. 29780.


(11) Íd., pág. 29786.


(12) Íd., pág. 29789.


(13) Caribe Comms., Inc. v. P.R.T.Co., 157 D.P.R. 203, 216 (2002); P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269, 278-280 (2000).


(14) 47 U.S.C.A. sec. 151 et seq.


(15) Kerf and Geradin, Controlling Market Power in Telecommunications: Antitrust v. Sector Specific Regulation an Assessment of the United States, New Zealand and Australian Experiences, 14 Berkeley Tech. L.J. 919 (1999).


(16) 47 U.S.C.A. sec. 152(b), citado en G.J. Guzzi, Breaking up the Local Telephone Monopolies: The Local Competition Provisions of the Telecommunications Act of 1996, 39 (Núm. 1) B.C. L. Rev. 151 (1997).


(17) United States Code Congressional and Administrative News, 102nd Congress-Second Session, Vol. 4, Legislative History: Senate Report No. 102-92, RL. 102-385, 1992, pág. 1134.


(18) G. Ariño Ortiz, J.M. de la Cuétara y L. Aguilera, Las telecomunicaciones por cable: su regulación presente y futura, Marcial Pons, Madrid, España, 1996, pág. 486.


(19) United States Code Congressional and Administrative News, 98th Congress-Second Session, Vol. 5, Legislative History: Senate Report No. 98-67, P.L. 98-549, pág. 4656; 47 U.S.C.A. sec. 521(1).


(20) 47 U.S.C.A. sec. 521(2) y (6); FCC v. Beach Communications, Inc., 508 U.S. 307, 309 (1993).


(21) Ariño Ortiz, De la Cuétara y Aguilera, op. cit., pág. 489; United States Code Congressional and Administrative News, 98th Congress-Second Session, Vol. 5, op. cit.


(22) Ariño Ortiz, De la Cuétara y Aguilera, op. cit., pág. 489. Véase, además, United States Code Congressional and Administrative News, 102nd Congress-Second Session, Vol. 4, op. cit., págs. 1134-1135.


(23) United States Code Congressional and Administrative News, 102nd Congress-Second Session, Vol. 4, op. cit., págs. 1133-1134.


(24) 47 U.S.C.A. sec. 541(a)(1).


(25) R.W. Crandall y H. Furchtgott-Roth, Cable TV: Regulation or Competition, Washington, D.C., The Brookings Institution, 1996, pág. 47; Guzzi, supra, pág. 153.


(26) 47 U.S.C.A. sec. 253a.


(27) 47 U.S.C.A. sec. 251a(l) y 251b(l). De esta forma, se elimina el monopolio que las compañías locales tenían de las franquicias. Caribe Comms., Inc. v. P.R.T.Co., supra, pág. 216; P.R.T.C. v. J. Reg. Tel. de P.R., supra, pág. 280.


(28) United States Code Congressional and Administrative News, 104th Congress-Second Session 1996, Vol. 4, House Report No. 104-204, P.L. 104-104, págs. 11, 14-17; Crandall y Furchtgott-Roth, op.cit; Ariño Ortiz, De la Cuétara y Aguilera, op. cit, pág. 503.


(29) Diario de Sesiones del Senado, supra, pág. 29794.


(30) P.R.T.C. v. J. Reg. Tel. de P.R., supra, págs. 285-289.


(31) 27 L.P.R.A. sec. 267L


(32) íd.


(33) 27 L.P.R.A. sec. 267f(a). Al cumplir con esta función, la Junta debe seguir las disposiciones que se establecen en la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), 3 L.P.R.A. sec. 2101 et seq.


(34) 27 L.P.R.A. sec. 267f(b)(8).


(35) 27 L.P.R.A. sec. 267f(b)(2).


(36) 27 L.P.R.A. sec. 269h(a)(1).


(37) 27 L.P.R.A. sec. 269(a)(2).


(38) 27 L.P.R.A. sec. 269h(a)(2) y (3).


(39) 27 L.P.R.A. sec. 269h(a)(2).


(40) 27 L.P.R.A. sec. 269h(a)(3).


(41) 27 L.P.R.A. sec. 269h(a)(5).


(42) 27 L.P.R.A. sec. 267e(a).


(43) 27 L.P.R.A. sec. 267f(f).


(44) 27 L.P.R.A. sec. 269h(a)(7).


(45) Reglamento Núm. 5631 para la Expedición de Certificación y Franquicias de 23 de mayo de 2007.


(46) íd., Secs. 2.1, 4.1(c), 6.3 págs. 1, 3, 10. Una franquicia es un “[p]ermiso que se otorga a una persona o entidad para el aprovechamiento de algún servicio o bien público”. I. Rivera García, Diccionario de Términos Jurídicos, San Juan, Lexis Nexis, Inc., 2000, pág. 100. Véase, además, D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Forum, 2001, pág. 28, citando a Hunt, The Export Licensing System, 398 P.L.I. Comm. 459 y a Fadden, Snyder y Sholtter, The Structure of Export Licensing, 570 RL.I. Comm. 379. Por su parte, la Junta Reglamentadora define el concepto franquicia como:
“Una autorización inicial, o la renovación de la misma (incluyendo la renovación de una autorización que ha sido otorgada sujeto a la Sección 626 de la Ley de Comu-nicaciones, según enmendada), emitida por una autoridad que concede franquicias, sea dicha autorización designada como una franquicia, permiso, licencia, resolución, contrato, certificado, acuerdo o en cualquier otra forma, que autoriza la construcción u operación de un sistema de cable.” Reglamento Núm. 5761 para Compañías de Cable Televisión de 24 de febrero de 1998, Artículo 3(M), pág. 6.


(47) Reglamento Núm. 5631, supra, Secs. 2.2 y 6.3, págs. 1 y 10.


(48) Reglamento Núm. 5761, supra, pág. 3.


(49) Reglamento Núm. 5631, supra, Sec. 6.4(a)(i) y (ii), pág. 11.


(50) íd., Sec. 6.4(b)(i)-(vi), pág. 11.


(51) Fernández Quiñones, op. cit., pág. 28.


(52) Reglamento Núm. 5631, supra, Sec


(53) íd., Sec. 3, pág. 3.


(54) Reglamento Núm. 5664 de Práctica y Procedimiento General, 5 de agosto de 1997. Este reglamento aplica a “los procedimientos de adjudicación, reglamentación, querella e investigación de ésta”. Reglamento Núm. 5664, supra, Sec. 2.1, pág. 1. Véase, además, la Sección 1 de esta normativa donde se establece como su base legal nuestra ley de telecomunicaciones y las Secciones 1.6 y 3.2 de la L.P.A.U. que aluden a los procedimientos adjudicativos.


(55) Reglamento Núm. 5664, supra, Sec. 8.5(a), pág. 10.


(56) íd., Sec. 8.5(b)(i)-(vi), pág. 10.


(57) El ámbito de la Sección 8 del Reglamento de Práctica y Procedimiento General incluye “cualquier procedimiento de naturaleza adjudicativa ante la Junta o sus delegados”. Reglamento Núm. 5664, supra, Sec. 8.1, pág. 9.


(58) Reglamento Núm. 5664, supra, Sec. 10.1, pág. 26.


(59) íd., Sec. 10.5(e), pág. 27.


(60) 27 L.P.R.A. sec. 271.


(61) Reglamento Núm. 5631, supra, Sec. 4.2, pág. 4.


(62) Íd., Sec. 1, pág. 2. Véase, además, las Secs. 6.5(a), (e), (d) y 6.6 de este mismo reglamento.


(63) 3 L.P.R.A. sec. 2181. Concretamente, el estatuto dispone que
“[l]as agencias deberán establecer un procedimiento rápido y eficiente para la expedición de licencias, franquicias, permisos, endosos y cualesquiera gestiones si-milares. ... Se establece un término directivo de treinta (30) días para la expedición de las aprobaciones a que se refiere la presente sección, pudiendo las agencias esta-blecer otros más breves o más largos, en este último caso.” Íd.


(64) Reglamento Núm. 5631, supra, Sec. 6.5(c), pág. 12. Contrariamente, si el procedimiento fuera adjudicativo, el Reglamento de Práctica y Procedimiento General establece un término de 90 días, a partir de que se celebra la vista, para que la Junta Reglamentadora emita su decisión final. Esto en cumplimiento de la Sección 3.14 de la L.P.A.U. Reglamento Núm. 5664, supra, Sec. 8.21, pág. 24.


(65) Sec. 1.3(b), 3 L.P.R.A. sec. 2102(b). Véase, además, J.P. v. Frente Unido I, 165 D.P.R. 445, 461-465 (2005).


(66) Reglamento Núm. 5631, supra, Sec. 6.6, págs. 12-13.


(67) Reglamento Núm. 5664, supra, Sec. 11.1, pág. 28.


(68) Íd., Sec. 11.2, pág. 28.


(69) Íd., Sec. 11.3, pág. 29.


(70) Reglamento Núm. 5631, supra, Sec. 6.5(d), pág. 12. Véase, además, Reglamento Núm. 5664, supra, Sec. 8.23(a), pág. 25; Sec. 3.15 (3 L.P.R.A. sec. 2165).


(71) Sec. 5.4 (3 L.P.R.A. sec. 2184).


(72) Las únicas partes que componían este estatuto eran: (1) Capítulo I: Dispo-siciones Generales; (2) Capítulo II: Procedimientos para la Reglamentación; (3) Ca-pítulo III: Procedimiento Adjudicativo; (4) Capítulo IV: Revisión Judicial; y (5) Capí-tulo V: Disposiciones Suplementarias. Historial Legislativo del P. del S. 350, Ley Núm. 170 de 12 de agosto de 1988, Informe Conjunto de la Comisión de Gobierno Estatal, la Comisión de Asuntos Municipales y la Comisión de lo Jurídico, 9 de abril de 1987, pág. 5.
El proceso de aprobación de la actual L.P.A.U. tardó, aproximadamente, 6 años y resultó en varios intentos de proyectos de ley elaborados por nuestra Asamblea Legislativa. Concretamente, en 1982 se desarrolló el P. del S. 679, P. de la C. 438, el P. de la C. 439 y el P. de la C. 440.
En el P. del S. 679 de 21 de septiembre de 1982 de la Ley de Procedimiento Administrativo para el Estado Libre Asociado de Puerto Rico, conocida hoy como la L.P.A.U., la estructura estaba dividida en las partes siguientes: Artículo I: Disposicio-nes Generales; Artículo II: Acceso del Público a la Agencia; Artículo III: Reglamenta-ción; Artículo IV: Procedimientos Adjudicativos; Artículo V: Revisión Judicial y Cum-plimiento Civil. Cada uno de estos artículos estaba igualmente subdividido por capítulos. Historial Legislativo del P. del S. 679 de 1982, P. de la C. 438, 439 y 440 de 1982.
Tanto en el P. de la C. 438 (Ley de Reglas, Reglamentos y Decisiones Adminis-trativas de Puerto Rico) como en el P. de la C. 439 (Ley Uniforme para la Concesión *204de Licencias de Profesiones, Oficios u Ocupaciones del Estado Libre Asociado de Puerto Rico) y el P. de la C. 440 (L.P.A.U.), todos del 10 de marzo de 1982, la ley no estaba estructurada por artículos, capítulos y secciones con sus respectivos títulos y subtítulos. Sólo estaba dividida en números consecutivos de artículos o secciones con sus respectivos títulos. En cada uno de estos proyectos, excepto en el P. de la C. 438, como en el P. del S. 679, se hacía referencia a las licencias en la parte de definiciones como en el texto en general. Por ejemplo, en el P. del S. 679 se definía el término licencia como “cualquier permiso, certificado, aprobación, privilegio, franquicia, cer-tificación, patente, autorización o cualquier otra forma similar de permiso requerido por ley”. Además, en el texto del estatuto se ubicaba como parte del Artículo IV: Procedimientos Adjudicativos, Capítulo I: Disponibilidad, Sección 4-103: Decisión de no Conducir un Procedimiento Adjudicativo, Sección 4-104: La Acción sobre Solicitu-des y la Sección 4-105: Acción Contra Poseedores de Licencias. La concesión de la licencia podía o no convertirse en un proceso adjudicativo. Esta determinación era discreción de la agencia. Lo que sí era claramente un proceso adjudicativo era la acción de la agencia para revocar, suspender, modificar, anular, retirar o enmendar una licencia y el proceso de reconsideración. Historial Legislativo del P. del S. 679, págs. 4, 27-29 y 47. En el caso del P. del C. 439 también se incluye como proceso adjudicativo la renovación, enmienda, modificación o anulación de la licencia y la reconsideración de la determinación de la agencia. Historial Legislativo del P. de la C. 439, págs. 24 y 31. Igual consideración está presente en el P. de la C. 440. Historial Legislativo del P. de la C. 440, págs. 23 y 27.


(73) Historial Legislativo del P. del S. 350, Ley Núm. 170 de 12 de agosto de 1988, Informe del Sustitutivo al P. del S. 350, 3 de junio de 1988, pág. 37.


(74) 3 L.P.R.A. sec. 2101 et seq. Se eliminó un capítulo sobre disposiciones suplementarias.


(76) Pagán Ramos v. F.S.E., 129 D.P.R. 888, 901 (1992).


(76) Hon. Ángel G. Hermida, Juez del Tribunal Superior, “La Ley de Procedi-miento Administrativo Uniforme de 1988 y las Reglas para la Revisión Judicial de 1989: Algunos Aspectos de Especial Interés para los Jueces”, Revista FORUM, 2 de mayo de 1989, pág. 21, dentro del Historial Legislativo del P. del S. 350, Ley Núm. 170 de 12 de agosto de 1988.


(77) San Antonio Maritime v. P.R. Cement Co., supra, pág. 398.


(78) Ese tercero pudiera ser un competidor, según resolvimos en San Antonio Maritime v. P.R. Cement Co., supra, págs. 394-395, siempre que se establezca que tiene un interés legítimo y sustancial en la controversia. Fund. Surfrider y otros v. A.R.Pe., 178 *208D.P.R. 563 (2010); JP, Plaza Santa Isabel v. Cordero Badillo, 177 D.P.R. 177 (2009); San Antonio Maritime v. Puerto Rican Cement Co., supra, págs. 391-395.


(79) Reglamento Núm. 5664, supra, Sec. 8.7, pág. 11. Véase, además, Asoc. Residentes v. Montebello Dev. Corp., 138 D.P.R. 412, 420 (1995).


(80) 3 L.P.R.A. secs. 2102(e) y 2155. Véanse, además: Fund. Surfrider y otros v. A.R.Pe., supra; JP, Plaza Santa Isabel v. Cordero Badillo, supra; Comisión Ciudadanos v. G.P Real Property, 173 D.P.R. 998 (2008).


(81) Reglamento Núm. 5664, supra, Sec. 8.7, pág. 11; 3 L.P.R.A. sec. 2155.


(82) Reglamento Núm. 5664, supra, Sec. 8.8(a), pág. 12.


(83) Reglamento Núm. 5664, supra, Sec. 8.8(b) y (c), pág. 12. Véase, además, 3 L.P.R.A. sec. 2102(j), donde se define parte como “toda persona o agencia autorizada por ley a quien se dirija específicamente la acción de una agencia o que sea parte en dicha acción, o que se le permita intervenir o participar en la misma, o que haya radicado una petición para la revisión o cumplimiento de una orden, o que sea de-signada como parte en dicho procedimiento”.


(84) Orsini García v. Srio. de Hacienda, 177 D.P.R. 596 (2009); Acevedo Vilá v. C.E.E., 172 D.P.R. 971 (2007); Irizarry v. J&JCons. Prods. Co., Inc., 150 D.P.R. 155, 163 (2000); Piñero v. A.A.A., 146 D.P.R. 890, 898 (1998); Dorante v. Wrangler of P.R., 145 D.P.R. 408, 417 (1998); Col. Ópticos P.R. v. Pearl Vision Center, 142 D.P.R. 221, 228 (1997); J.R.T. v. A.E.E., 133 D.P.R. 1, 9 (1993); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 749 (1992); Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991); Garcia Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 208 (1988). Véase, además, R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, págs. 245-246.


(85) Romero Barceló v. E.L.A., 169 D.P.R. 460, 476-477 (2006). Véanse, además: Ortiz v. Municipio San Juan, 167 D.P.R. 609, 617 (2006); Departamento Hacienda v. Telefónica, 164 D.P.R. 195, 215 (2005).


(86) Ortiz v. Municipio de San Juan, supra.


(87) Orsini García v. Srio. de Hacienda, supra; Matos v. Junta Examinadora, 165 D.P.R. 741, 748 (2005); Piñero v. A.A.A., supra; Col. Ópticos P.R. v. Pearl Vision Center, supra; Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992); Vázquez v. A.R.P.E., supra; García Pagán v. Shiley Caribbean, etc., supra.


(88) Citado en L. Recaséns Siches, Nueva filosofía de la interpretación del dere-cho, 2da ed., México, Ed. Porrúa, 1973, pág. 41. Véase, también, E.P. Haba, El espejismo de la interpretación literal: encrucijadas del lenguaje jurídico, San José, C.R. Corte Suprema de Justicia, Escuela Judicial, 2003, T. I, págs. 69-70.


(89) Sec. 1.3(f), 3 L.P.R.A. sec. 2102(f).


(90) Sec. 1.3(g), 3 L.P.R.A. sec. 2102(g).


(91) J. Exam. Tec. Méd. u. Elfas et al., 144 D.P.R. 483, 490 (1997). Véase, además, Depto. Educ. v. Sindicato Puertorriqueño, 168 D.P.R. 527, 545 (2006).


(92) Sec. 4.2 (3 L.P.R.A. sec. 2172).


(93) J. Exam. Tec. Méd. v. Elias et al., supra, pág. 490, citando el Historial Legislativo del P. del S. 350, Informe Conjunto de las Comisiones de Gobierno Esta-tal, Asuntos Municipales y de lo Jurídico de 10 de abril de 1988.


(94) Sobre este particular, el Reglamento Núm. 5761 para Compañías de Cable Televisión dispone que:
“Todo plan de desarrollo de servicio sometido por las compañías ante la Junta se mantendrá confidencial y no se divulgará o revelará a tercero alguno.” Art. 12(D), pág. 27. Véase, además, 27 L.P.R.A. sec. 267f(b)(2).


(95) “Franchise Agreement Between The Telecommunications Regulatory Board of Puerto Rico and San Juan Cable, LLC For Franchise FC-23”, Anejo 20 del Apén-dice, pág. 814.


(96) Transcripción de la Vista ante el Tribunal Supremo, 26 de octubre de 2009, pág. 32.